Title: From George Washington to Charles Lee, 20 September 1790
From: Washington, George
To: Lee, Charles



Dear Sir,
Mount Vernon Septr 20th 1790

I have duly received your letter of the 12th. About Six hundred dollars may supply my wants between this and my arrival in Philadelphia. At present I have no immediate call.
Mrs Washington and myself, during our stay at this place, will at all times be glad to see Mrs Lee & yourself, and other friends & acquaintances without ceremony. I am Dear Sir Your Most Obedt Hble Servt

Go: Washington

